                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

NANCY THOMPSON and WEIBIN                 )
LAM,                                      )
                                          )
           Plaintiffs,                    )
                                          )
      v.                                  )         Case No. 4:19 CV 2422 CDP
                                          )
JOE-K USED CARS, LLC, et al.,             )
                                          )
           Defendants.                    )

                          MEMORANDUM AND ORDER

      Plaintiff Weibin Lam seeks leave to amend his complaint in order to add a

negligence claim against Nikita Thompson, a nondiverse party and the decedent of

his co-plaintiff, Nancy Thompson. Defendants Joe-K Used Cars and General

Motors separately oppose Lam’s motion to amend, asserting that Lam is

attempting to fraudulently join the nondiverse defendant in order to divest this

Court of subject-matter jurisdiction. Because Lam’s claim against Thompson has a

reasonable basis in fact and law, I will grant Lam’s motion to amend; further,

because this Court will no longer have subject-matter jurisdiction as a result of

Thompson’s joinder, this action will be remanded to state court.

                         Factual and Procedural Background

      This case arises from a car accident which resulted in the untimely deaths of

Nikita Thompson and Chananya Siripaph. Thompson was turning left at an
intersection when his car was struck by an unknown driver of a stolen vehicle

coming from the opposite direction. Thompson’s car burst into flames on impact,

and both he and Siripaph, who was sitting in Thompson’s passenger seat, were

pronounced dead at the scene of the crash.

       On July 2, 2019, plaintiffs Weibin Lam (Siripaph’s husband) and Nancy

Thompson (Nikita’s mother) jointly filed a wrongful death action in Missouri state

court against Michael Hunter, the owner of the stolen vehicle which struck and

killed plaintiffs’ decedents, and Joe-K Used Cars, the entity that sold the vehicle to

Hunter. Plaintiffs amended their complaint on July 31, 2019, joining General

Motors (GM), the manufacturer of Thompson’s car, as a defendant and adding

several tort and products liability claims against it. GM answered and removed the

action to this Court on August 27, 2019.1

       On August 29, 2019, plaintiff Lam filed the instant motion to amend,

seeking to add a claim against Nikita Thompson and Thompson’s estate. In short,

Lam alleges Thompson waited several seconds at the intersection and did not begin



1 GM’s Notice of Removal alleges defendants Hunter, a Missouri citizen, and Joe-K Used Cars, a
Missouri company, were fraudulently joined by plaintiffs in order to prevent removal of this
action to federal court. Because the plaintiffs are also Missouri citizens, unless those defendants
were fraudulently joined, complete diversity would not exist and this Court would not have
subject-matter jurisdiction. Plaintiffs have not addressed GM’s allegations of fraudulent joinder
and have not separately moved to remand the action to state court. However, for purposes of this
motion only, I will assume without deciding that Hunter and Joe-K Used Cars were fraudulently
joined because the case would be remanded even if those defendants were fraudulently joined
and this Court otherwise had subject-matter jurisdiction.
                                               -2-
turning until his traffic signal turned yellow; accordingly, Lam alleges Thompson’s

negligent driving contributed to Siripaph’s death. Defendants GM and Joe-K

oppose Lam’s motion to amend, alleging Lam is simply attempting to join

Thompson, a Missouri citizen, in order to defeat diversity and divest the Court of

its subject-matter jurisdiction under 28 U.S.C. § 1332(a). In response, Lam

maintains he intended on bringing a claim against Thompson from the outset of

this litigation, but that he did not do so sooner because he had been engaged in

unsuccessful settlement negotiations with Thompson’s insurance company until

approximately August 9, 2019. ECF 16 at pg. 4. For the reasons that follow, I will

grant Lam’s motion to amend.

                                     Discussion

      When a plaintiff seeks to join a defendant after a case has been removed to

federal court, and where such joinder would destroy subject-matter jurisdiction, the

court may either deny joinder, or permit joinder and remand the action to state

court. Johnson v. Texas Roadhouse Holdings, LLC, No. 4:10-CV-36 CDP, 2010

WL 2978085, at *1 (E.D. Mo. July 23, 2010) (quoting 28 U.S.C. § 1447(e)).

Federal Rule of Civil Procedure 15(a) provides that leave to amend a pleading

should be freely given “when justice so requires,” but a particular standard applies

when a plaintiff seeks to add a nondiverse party after removal: “In this situation,

justice requires that the district court consider a number of factors to balance the


                                         -3-
defendant's interests in maintaining the federal forum with the competing interests

of not having parallel lawsuits.” Bailey v. Bayer CropScience L.P., 563 F.3d 302,

309 (8th Cir. 2009) (citation omitted). Specifically, the Court must consider “1)

the extent to which the joinder of the nondiverse party is sought to defeat federal

jurisdiction, 2) whether plaintiff has been dilatory in asking for amendment, and 3)

whether plaintiff will be significantly injured if amendment is not allowed,” Le

Duc v. Bujake, 777 F. Supp. 10, 12 (E.D. Mo. 1991), as well as “any other factors

bearing on the equities.” Johnson, 2010 WL 2978085, at *2. After carefully

scrutinizing Lam’s motion to amend in consideration of these factors, I do not find

that the purpose of the amendment is to destroy diversity jurisdiction.

      As to the first factor, Lam seeks to add a colorable negligence claim against

Thompson based on video surveillance-supported allegations that Thompson’s

negligent driving contributed to the death of Lam’s wife. ECF 11 at ¶ 7. In other

words, both the defendant sought to be added and the claim brought against that

defendant have legitimate bases in fact and law. The mere fact that Thompson’s

joinder would divest the Court of jurisdiction does not necessarily render Lam’s

otherwise meritorious claim illegitimate. See Hofmann v. Enter. Leasing Co. of

Minnesota, LLC, No. 13-CV-255 (JNE/SER), 2014 WL 12601038, at *5 (D. Minn.

Oct. 15, 2014) (“The Court finds the purpose of the amendment is not to destroy

diversity jurisdiction—although that may be a natural consequence.”).


                                         -4-
         As defendants note, Lam’s motion to amend contains a request to remand in

light of the fact that the amendment would destroy diversity. ECF 11 at ¶ 13.

However, to the extent defendants argue that Lam’s transparency is indicative of

fraudulent intent, I disagree; to the contrary, precedent in the Eighth Circuit

encourages plaintiffs to be open with the district court when their proposed

amendments would divest the court of jurisdiction. See, e.g., Hofmann, 2014 WL

12601038, at *6 (“[T]he fact that the [plaintiffs] are transparent about their

intentions for remand does not automatically suggest that they seek to add [a

nondiverse party] for that sole purpose.”); Johnson, 2010 WL 2978085, at *2

(“Failure to inform the court that joinder of a defendant would destroy diversity

has been found to create a reasonable inference that the defendant was joined for

the purpose of defeating federal jurisdiction.”). This factor thus weighs in Lam’s

favor.

         As to the second factor, Lam filed his motion to amend on August 29, 2019,

which is less than two months after plaintiffs originally filed the action in Missouri

state court. ECF 1, Ex. 3. Accordingly, Lam was not dilatory in seeking leave to

amend. See, e.g., Le Duc, 777 F. Supp. at 12 (holding plaintiff was dilatory in

seeking leave to amend where plaintiff sought to add a new claim based on an

incident that occurred more than two years before she filed suit).




                                         -5-
         Further, Lam has presented emails to support his claim that he was engaged

in settlement negotiations with Thompson’s insurer until shortly before GM

removed the action to this Court. ECF 16, Ex. 1. Lam has therefore provided a

legitimate explanation for his decision not to sue Thompson from the outset, as

well as his decision to move to amend promptly after removal. ECF 16, Ex. 1.

Unlike the plaintiff in Johnson—who knew about the role of a nondiverse

defendant before filing suit and inexplicably did not move to join said defendant

until four months after removal—the timing of Lam’s motion to amend is entirely

consistent with the usual course of pre-trial litigation. Johnson, 2010 WL 2978085

at *2.

         As to the third factor, it would be impractical, inefficient, and unnecessarily

expensive to require Lam to maintain two separate wrongful death actions against

the defendants in this action. Further, based on the facts alleged in plaintiffs’

complaint, there is also a distinct possibility of inconsistent verdicts if two different

juries adjudicate the comparative fault of the various defendants. In sum, the harm

to Lam in maintaining separate lawsuits would outweigh the harm to the

defendants in having to litigate this action in Missouri state court.

         To dispense with the remaining arguments in defendants’ memoranda in

opposition, I first note that GM’s reliance on Ryan ex rel. Ryan v. Schneider Nat.

Carriers, Inc., 263 F.3d 816 (8th Cir. 2001), is misplaced. In Ryan, the plaintiffs


                                           -6-
sought leave to amend their complaint post-removal in order to add a claim against

a nondiverse co-plaintiff; rather than grant plaintiffs’ request, the district court

instead construed the proposed claim as a crossclaim in order to maintain complete

diversity. Id. at 819. Here, by contrast, Lam seeks to add a separate claim against

non-party Nikita Thompson—not his co-plaintiff Nancy Thompson. Accordingly,

as a matter of law, Lam’s claim against Nikita Thompson could not be construed as

a crossclaim.2 While a plaintiff bringing a claim against a co-plaintiff’s decedent

may be somewhat unusual, it is procedurally permissible under Missouri and

federal law: “A plaintiff or defendant need not be interested in obtaining or

defending against all the relief demanded. Judgment may be given for one or more

of the plaintiffs according to their respective rights to relief, and against one or

more defendants according to their respective liabilities.” Mo. Rev. Stat. §

507.040; see also Fed. R. Civ. P. 20.

       As there are no remaining issues,

       IT IS HEREBY ORDERED that plaintiff Weibin Lam’s motion to amend

his complaint [ECF 11] is GRANTED.




2
 Defendant Joe-K’s related suggestion that the pursuit of a claim against Nikita Thompson
constitutes a conflict of interest is also without merit—Lam’s attorneys do not represent Nancy
Thompson, and more fundamentally, Lam is not asserting a claim against Nancy Thompson.
                                              -7-
      IT IS FURTHER ORDERED that the Clerk of Court is directed to remand

this case to the Circuit Court for the City of St. Louis, State of Missouri, from

which it was removed.




                                        CATHERINE D. PERRY
                                        UNITED STATES DISTRICT JUDGE

Dated this 30th day of December, 2019.




                                         -8-
